Citation Nr: 0532938	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for radiculitis, 
right upper extremity, with carpal tunnel syndrome, right 
hand, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to July 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a video conference Board hearing in September 
2003.  In June 2004, the Board remanded this issue for 
further development.  

During the course of this appeal, in a July 2005 rating 
decision the veteran was granted service connection for 
degenerative disc disease, cervical spine with an evaluation 
of 10 percent effective January 14, 2005, and service 
connection for radiculitis, left upper extremity with an 
evaluation of 10 percent effective January 14, 2005.  In an 
August 2005 supplemental statement of the case, the veteran 
was granted service connection for radiculitis, right upper 
extremity as secondary to degenerative disc disease, cervical 
spine effective January 14, 2005.  This disability was 
combined with carpal tunnel syndrome, right upper extremity 
to form one service-connected disability for VA purposes.  

A statement was received from the veteran in September 2005, 
however it is unclear what claims the veteran is attempting 
to raise or reopen.  The Board hereby refers this matter to 
the RO for appropriate action.  In this statement, the 
veteran also asserted that he no longer wanted to be 
represented by Disabled American Veterans.  


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected carpal tunnel syndrome of his right hand 
has been manifested by numbness and tingling resulting in no 
more than a mild impairment.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for the veteran's service-connected radiculitis, 
right upper extremity, with carpal tunnel syndrome of the 
right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7 and 4.124a, Diagnostic Code 8515 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to issue on appeal.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and July 2004 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the July 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a video conference Board hearing in 
September 2003.  The appellant has not indicated, and there 
is otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.
 
Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected carpal tunnel syndrome of 
his right hand warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected carpal tunnel syndrome of the 
right hand has been rated by the RO by analogy under the 
provisions of Diagnostic Code 8515 pertaining to the median 
nerve.  Under this regulatory provision, where there is 
complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity. 38 C.F.R. § 
4.69.

During an April 1993 VA examination, the veteran complained 
of right hand numbness of several years off and on.  There 
was a positive Tinel's sign at the right wrist.  Neurological 
examination otherwise was normal.  The diagnosis was carpal 
tunnel syndrome on the right.  A July 1994 rating decision 
granted service connection for the veteran's carpal tunnel 
syndrome in his right hand based on the VA examination and 
in-service complaints of numbness in his hands.  An August 
1994 VA medical record showed that the veteran complained of 
an increase in severe numbness pain of the left upper arm 
radiating to hand and indicated a history of numbness in both 
arms and sharp pain in the arm and fingers associated with 
the numbness.  The examiner did not find motor weakness in 
the upper extremities.  

The veteran was afforded a VA neurological examination in 
September 1999.  In presenting the veteran's medical history 
as reported by the veteran, the examiner indicated that the 
veteran complained of pain in both wrists that radiated to 
the elbows, and at night would wake up with a sensation of 
pins and needles in both hands and had to shake his hands to 
make the sensation disappear.  The veteran worked as a 
mechanic and noticed a significant worsening of his disorder.  
Cranial nerves examination was normal with no facial symmetry 
and normal sensation in all 3 branches of the trigeminal 
nerve.  Motor examination revealed normal tone in all 4 
extremities and normal muscle strength in all muscle groups 
of the upper and lower extremities graded 5/5 on the MRC 
scale.  Sensory examination was normal to all tested 
modalities.  There was no evidence of any decreased sensation 
in the distribution of the median nerves on the right and 
left.  Cerebellar examination was normal.  The diagnosis was 
symptoms suggestive of bilateral median mononeuropathy, with 
normal neurologic examination.  The examiner noted that the 
veteran complained of numbness in his hands that by 
description appeared clearly related to compression of the 
median nerves at the wrists however the examination did not 
reveal any sensory deficits or any other evidence of carpal 
tunnel syndrome.  The veteran claimed to have had an EMG with 
nerve conduction studies in the past, but the examiner could 
not find this in the claims folder.  The examiner opined that 
the veteran's neurologic examination was essentially normal.  
During a September 1999 VA spine examination the veteran 
reported that he was given braces for his carpal tunnel 
syndrome.  He stated his symptoms are worse when he used 
impact hammers or wrenches.  Examination of both wrists and 
hands revealed no evidence of foci thenar atrophy.  The 
veteran had a negative Tinel's in the wrist, a negative 
Tinel's at the elbow and range of motion at the wrist was 
within normal limits.  Accompanying x-rays of the veteran's 
wrists showed some subluxation of the left carpus and found 
no acute fracture, no lytic or blastic lesions.  

During his September 2003 Board hearing, the veteran 
complained of numbness in his hands, especially overnight.  
He indicated that his pain on a scale of 1 to 10 is 7 to 8, 
he did not wear a brace, and his disability affected his job 
as a mechanic.  

In January 2005, the veteran was afforded another VA 
neurological examination.  The claims folder was reviewed 
prior to the examination.  The veteran reported that he 
attempted to undergo EMG and nerve conduction studies twice 
but he could not complete the studies due to the intolerable 
pain.  He indicated that numbness and paresthesia are more 
pronounced in the right hand and are exacerbated by tasks 
that require repetitive motion at the wrist.  The veteran 
complained of shooting pain from the neck down into the right 
and left upper extremity that is especially brought on by 
heavy physical exertion.  The veteran complained that he 
continued to experience intermittent neck pain that was 
generally mild and usually dull and achy, however it was also 
associated with stiffness and the pain was relatively 
infrequent and it was experienced approximately twice per 
month lasting for a few hours.  The veteran indicated that 
his carpal tunnel syndrome symptoms remained steady over the 
past few years, they were experienced on a daily basis but 
generally lasted for a few minutes.  The veteran said that 
rubbing and shaking his hands improved the symptoms and using 
a wrist brace also improved the numbness and paresthesia in 
the hands.  He stated that he noticed clumsiness and reduced 
grip of strength involving both hands, however the veteran 
was fully functional with his activities of daily living 
without adaptive strategies.  Motor system examination showed 
that tone was normal, bulk was normal and symmetric 
bilaterally.  Strength was 5/5 in bilateral upper and lower 
extremities in both distal and proximal muscle groups.  There 
was pronator drift.  Deep tendon reflexes were brisk and 3+ 
with spread in the upper extremities.  Sensory examination of 
the upper extremities was negative for any sensory loss or 
alteration.  Tinel's sign was positive in the bilateral 
wrists and Phalen's sign was negative bilaterally.  
Examination of the cervical spine showed that range of motion 
was normal and was achieved without radicular symptoms in the 
upper extremities.  The impression was chronic cervical pain 
with associated radicular pain and paresthesia involving the 
bilateral upper extremities, most likely secondary to 
degenerative disc disease involving the cervical spine; 
possible bilateral compressive median mononeuropathy at the 
wrists with no clinically identifiable associated sensory or 
motor deficits; peripheral neuropathy, sensory, unclear 
etiology.  The examiner opined that the veteran's examination 
suggested perhaps focal compression of the median nerve at 
the wrists bilaterally.  The examiner noted that the veteran 
reported symptomatic improvement using wrist braces 
bilaterally and thus it appeared that in addition to the 
symptoms of the cervical radiculopathy, the veteran had some 
degree of median nerve compression at the wrists.  

The medical evidence has not demonstrated the veteran's 
service-connected carpal tunnel syndrome of the right hand 
shows a moderate incomplete paralysis and warrants a rating 
in excess of 10 percent.  The veteran has complained of 
numbness and sensation of pins and needles in his right hand.  
Nevertheless, the September 1999 and January 2005 VA 
examinations revealed that the veteran's strength in his 
bilateral upper and lower extremities was graded 5/5 on the 
MRC scale.  The September 1999 examination indicated that 
sensory evaluation was normal to all tested modalities and 
there was no decreased sensation in the distribution of the 
median nerves on the right and left.  The January 2005 VA 
examination found that there was no sensory loss or 
alteration of the upper extremities.  Although the veteran 
complained of having a reduced grip, he was fully functional 
with his daily activities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


